— Judgment, Supreme Court, Bronx County, rendered March 24, 1977, convicting defendant following a jury trial of robbery in the first and second degrees and sentencing him to concurrent terms with a maximum of 10 years, unanimously reversed, on the law, and the case remanded for a new trial. The trial court inadvertently omitted to instruct the jury, as requested by defendant’s counsel, to draw no inference from the failure of the defendant to testify. As appropriately conceded by the District Attorney on this appeal, the omission, although clearly an oversight, requires reversal of the conviction and a new trial. (See People v Britt, 43 NY2d 111.) Concur —Kupferman, J. P., Birns, Lane and Sandler, JJ.